NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BYRON ESTRADA-CHACON,                           No.    17-70505

                Petitioner,                     Agency No. A091-617-775

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**


Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Byron Estrada-Chacon, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying asylum and related relief. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review de novo questions of law. Ahmed v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny in part and dismiss in part

the petition for review.

      The agency did not err or violate due process in determining that Estrada-

Chacon’s conviction under California Penal Code (“CPC”) § 288(a) in 1988 is an

aggravated felony, where the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (“IIRIRA”) includes “sexual abuse of a minor” in the

list of aggravated felonies, and the definition of an aggravated felony under

IIRIRA applies regardless of the date of the commission of the crime. See Becker

v. Gonzales, 473 F.3d 1000, 1002 (9th Cir. 2007); Padilla-Martinez v. Holder, 770
F.3d 825, 830 (9th Cir. 2014) (“To prevail on a due-process claim, a petitioner

must demonstrate both a violation of rights and prejudice.”). Accordingly, the

agency properly determined Estrada-Chacon is ineligible for asylum. See 8 U.S.C.

§ 1158(b)(2)(A)(ii), (B)(i); 8 U.S.C. § 1101(a)(43)(A) (“sexual abuse of a minor”

is an aggravated felony); United States v. Medina-Villa, 567 F.3d 507, 520 (9th

Cir. 2009) (a conviction under CPC § 288(a) constitutes “sexual abuse of a

minor”).

      Estrada-Chacon’s contention that CPC § 288(c)(1) is broader than the

federal definition of “sexual abuse of a minor” is unavailing, where he was

convicted under CPC § 288(a).

      We lack jurisdiction to review Estrada-Chacon’s unexhausted contention


                                          2                                     17-70505
that his conviction is not a crime involving moral turpitude. See Tijani v. Holder,

628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims

not presented in an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   17-70505